DETAILED ACTION
This Office Action is in response to the submission filed on 08/07/2020.  Currently, claims 1-14 have been examined.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/07/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/20 & 08/31/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2014/0353720) by Inoue et al (“Inoue”) in view of (US-2016/0284804) by Shimizu et al (“Shimizu”) and further in view of (US-2008/0070138) by Yagi et al (“Yagi”).

Regarding claim 1, Inoue discloses in FIG. 16 and related text, e.g., a semiconductor device comprising: 
a nitride semiconductor layer (layers NUC, STR, BU, BA, CH) including at least one of gallium (Ga) and aluminum (Al) (par. 78, 80, etc.; use of Gallium is throughout the reference; “nitride” is typically, in the reference, “gallium nitride”); 
an insulating layer (IF1, IF2); 
a first region disposed between the nitride semiconductor layer and the insulating layer (in Applicant’s invention, it is a part of insulating layer, after hydrogen or deuterium was put in it; hence, in the Inoue’s device, it would be directly between IF layers and BA/CH, once IF layers have hydrogen/deuterium put in it); and 
a second region (part of CH; see par. 182) disposed in the nitride semiconductor layer, the first region interposed between the insulating layer and the second region (as explained above),  the second region containing fluorine (see par. 182), and at least a first portion of the first region directly contacting a second portion of the second region (bottom part of IF touches CH; hence, meeting limitations).  

Inoue does not disclose a first region disposed between the nitride semiconductor layer and the insulating layer and containing at least one element of hydrogen and deuterium.
Inoue also does not disclose “the at least one element bonded to the at least one of gallium (Ga) and aluminum (Al)”. 

e.g., a first region (“first region”) disposed between the semiconductor layer (16) and the insulating layer (128b; please note: gate dielectric; so, same type of dielectric as in Inoue) and containing at least one element of hydrogen and deuterium (“D and H”).
Yagi discloses in FIG. 1 and related text, e.g., the at least one element bonded to the at least one of gallium (Ga) and aluminum (Al) (see par. 154; “one element”, hydrogen, is taught as being bonded to Ga; please note that layer 5 in question, can be “Gallium Nitride”, same as primary reference; so, primary reference teaches Gallium Nitride; secondary reference teaches that hydrogen is present in such layer; Yagi teaches that having such hydrogen to be bonded to gallium atom specifically carries important benefits [Wingdings font/0xE0] par. 154).


It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Inoue with “a first region disposed between the semiconductor layer and the insulating layer and containing at least one element of hydrogen and deuterium” as taught by Shimizu, and with “the at least one element bonded to the at least one of gallium (Ga) and aluminum (Al)” as taught by Yagi, since applying a known technique (technique of Shimizu, for modifying gate dielectric with hydrogen or deuterium, in order to adjust gate threshold voltage (par. 64, etc., describe the concept)) to a known device ready for improvement (device of Inoue that also has gate dielectric) to yield predictable results (the results are predictable, since it is a gate dielectric being adjusted in a FET devices: source, drain, gate, gate dielectric, etc.) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385), in order to eliminate the dangling bond and gain numerous benefits 

Regarding claim 2, the combined device of Inoue, Shimizu and Yagi disclose in cited figures and related text, e.g., wherein in a first concentration distribution of the at least one element in the insulating layer, the first region, and the nitride semiconductor layer, a first peak is within the first region (see FIG. 3B of Shimizu; it shows peak of “D and H”; the peak is in the “first region”, right on the border), and in a second concentration distribution of the fluorine in the insulating layer, the first region, and the nitride semiconductor layer, a second peak is within the second region (as taught by primary reference of Inoue, par. 182, Channel has Fluorine as implanted impurity; hence, the peak would be in CH, since that is where Fluorine implanted on purpose;  CH is also part of second region; hence, meeting limitations).  
Regarding claim 3, Inoue, Shimizu and Yagi disclose substantially the entire claimed structure as recited in claim(s) 1, except wherein a first full width at a first half maximum of the first peak is 2 nm or less, and a second full width at a second half maximum of the second peak is 10 nm or less.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Inoue, Shimizu and Yagi with “wherein a first full width at a first half maximum of the first peak is 2 nm or less, and a second full width at a second half maximum of the second peak is 10 nm or less”, in order to more precisely adjust device characteristics to particular device design requirements (as is well-known by anyone who has 
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, concentration peaks and width thereof is among many other variable parameters that has been a matter of routine optimization. One of ordinary skill in the art would know that concentration peaks and width thereof affects device properties and depending on the desired device properties, one of ordinary skill in the art would have been led to the recited concentration peaks and width thereof through routine experimentation, in order to achieve the desired performance.
Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing unexpected results or the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 
Regarding claim 4, Inoue, Shimizu and Yagi disclose substantially the entire claimed structure as recited in claim(s) 1, except wherein a first concentration of the at least one element 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Inoue, Shimizu and Yagi with “wherein a first concentration of the at least one element in the first region is 1 x 10 cm or more and 1 x 10' cm or less, and a second concentration of the fluorine in the second region is 1 x 10 1 cm-' or more and 1 x 10' cm or less”, in order to more precisely adjust device characteristics to particular device design requirements (as is well-known by anyone who has even a general interest in semiconductor industry (CNN audience, for example), the industry is famous for quick innovation, and constantly shrinking dimensions; as dimensions shrink from arbitrarily large dimensions to arbitrarily smart ones, a skilled artisan would be drawn to the dimensions claimed above, as part of getting desired device characteristics, in particular device requirements; in other words, the claimed limitations would occur simply as part of progress of industry).
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, concentration amounts is among many other variable parameters that has been a matter of routine optimization. One of ordinary skill in the art would know that concentration amounts affects device properties and depending on the desired device properties, one of ordinary skill in the art would have been led to the recited concentration amounts through routine experimentation, in order to achieve the desired performance.
Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing unexpected results or the criticality of the claimed range. "The law is replete with cases 
Regarding claim 5, Inoue, Shimizu and Yagi disclose substantially the entire claimed structure as recited in claim(s) 1, except wherein in a concentration distribution of the at least one element in the insulating layer, the first region, and the nitride semiconductor layer, a distance between a first position at which a concentration of the at least one element has a maximum value and a second position present on the side of the nitride semiconductor layer with respect to the first position and having the concentration of the at least one element which is two orders of magnitude lower than the maximum value is 1 nm or less.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Inoue, Shimizu and Yagi with “wherein in a concentration distribution of the at least one element in the insulating layer, the first region, and the nitride semiconductor layer, a distance between a first position at which a concentration of the at least one element has a maximum value and a second position present on the side of the nitride semiconductor layer with respect to the first position and having the concentration of the at least one element which is two orders of magnitude lower than the maximum value is 1 nm or less”, in order to more precisely adjust device characteristics to particular device design requirements (as is well-known by anyone who has even a general interest in semiconductor industry (CNN audience, for example), the industry is famous for quick innovation, and constantly shrinking dimensions; as dimensions shrink from arbitrarily large dimensions to arbitrarily smart ones, a 
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, concentration distribution distance is among many other variable parameters that has been a matter of routine optimization. One of ordinary skill in the art would know that concentration distribution distance affects device properties and depending on the desired device properties, one of ordinary skill in the art would have been led to the recited concentration distribution distance through routine experimentation, in order to achieve the desired performance.
Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing unexpected results or the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 
Regarding claim 6, Inoue, Shimizu and Yagi disclose substantially the entire claimed structure as recited in claim(s) 1, but does not explicitly state “wherein the second region has three fluorine atoms present at a position of nitrogen atom of a crystal lattice of the nitride semiconductor layer.”

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Inoue, Shimizu and Yagi with “wherein the second region has three fluorine atoms present at a position of nitrogen atom of a crystal lattice of the nitride semiconductor”, since Inoue teaches the same process, as claimed, as the Applicant’s own claimed process (fluorine-based gas plasma is used), and therefore, the results are presumed to be the same for both.
Regarding claim 7, Inoue, Shimizu and Yagi disclose substantially the entire claimed structure as recited in claim(s) 1, but does not explicitly state “wherein the second region has a first fluorine atom bonded to a first gallium atom and a second gallium atom, a second fluorine atom bonded to the first gallium atom and a third gallium atom, and a third fluorine atom bonded to the first gallium atom and a fourth gallium atom.”
The above limitations are likely inherent in a combined device; Inoue teaches plasma treatment by using a fluorine-based gas (par. 182), on a nitride layer.  This is the same thing that Applicant is doing.  Therefore, presumably, Inoue also has the same result as Applicant.  Please note, that the inventor is the same in-between this application and the prior art.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Inoue, Shimizu and Yagi with “wherein the second region has a first fluorine atom bonded to a first gallium atom and a second gallium atom, a second fluorine atom bonded to the first gallium atom and a third gallium atom, and a third fluorine atom bonded 
Regarding claim 8, the combined device of Inoue, Shimizu and Yagi disclose in cited figures and related text, e.g., further comprising a gate electrode (GE) disposed on the insulating layer.
Regarding claim 9, the combined device of Inoue, Shimizu and Yagi disclose in cited figures and related text, e.g., a semiconductor device comprising: 
a first nitride semiconductor layer (CH) including at least one of gallium  (Ga) and aluminum (Al) (see claim 1); 
a second nitride semiconductor layer (BA) disposed on the first nitride semiconductor layer, the first nitride semiconductor having a first band gap less than a second band gap of the second nitride semiconductor layer (par. 78) the second nitride semiconductor layer including at least one of gallium (Ga) and aluminum (Al) (see claim 1); 
a first electrode (SE) disposed on or above the first nitride semiconductor layer and electrically connected to the first nitride semiconductor layer; 
a second electrode (DE) disposed on or above the first nitride semiconductor layer and electrically connected to the first nitride semiconductor layer; 
a trench (trench for IF2, etc.) disposed between the first electrode and the second electrode and having a bottom surface and a side surface, the bottom surface being disposed in any one of the first nitride semiconductor layer and the second nitride semiconductor layer (see FIG. 16); 
a gate electrode (GE) disposed in the trench; 

a first region disposed between the bottom surface and the gate insulating layer and containing at least one element of hydrogen and deuterium (see rejection of claim 1), the at least one element bonded to the at least one of gallium (Ga) and aluminum (Al) included in the first nitride semiconductor layer or the second nitride semiconductor layer (see claim 1); and 
a second region disposed in the nitride semiconductor layer, the first region interposed between the insulating layer and the second region (see claim 1), the second region containing fluorine, and at least a first portion of the first region directly contacting a second portion of the second region (see claim 1).  
Regarding claim 10, the combined device of Inoue, Shimizu and Yagi disclose in cited figures and related text, e.g., wherein the first region is disposed between the side surface and the gate insulating layer (see FIG. 16).  
Regarding claim 11, the combined device of Inoue, Shimizu and Yagi disclose in cited figures and related text, e.g., wherein the gate insulating layer is disposed on the second nitride semiconductor layer between the gate electrode and the second electrode (see FIG. 16), and the first region is disposed between the second nitride semiconductor layer between the gate electrode and the second electrode and the gate insulating layer (see FIG. 16).  
Regarding claim 12, the combined device of Inoue, Shimizu and Yagi disclose in cited figures and related text, e.g., wherein the first nitride semiconductor layer is gallium nitride (CH; par. 97), and the second nitride semiconductor layer is aluminum gallium nitride (BA; par. 98).  
Regarding claim 13, the combined device of Inoue, Shimizu and Yagi disclose in cited figures and related text, e.g., a power circuit comprising the semiconductor device according to 
Regarding claim 14, the combined device of Inoue, Shimizu and Yagi disclose in cited figures and related text, e.g., a computer comprising the semiconductor device according to claim 9 (see par. 191; “microcomputer” is explicitly mentioned; hence, use of the device of claim 9 is at the very least obvious in light of these explicit teachings; computer is broad term, indicating a device doing some calculation; it is well-known to have power supply, by everyone who has a laptop for example; hence, having a power device of claim 9 in it is at the very least obvious).
Response to Arguments
Applicant’s arguments with respect to above claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/Alexander Belousov/Patent Examiner, Art Unit 2894
02/13/2021

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894